      Case: 3:18-cv-00844-wmc Document #: 307 Filed: 10/14/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

MENARD, INC.,

       Plaintiff & Counter-defendant,                               OPINION AND ORDER

       v.
                                                                          18-cv-844-wmc
DALLAS AIRMOTIVE, INC.,

       Defendant & Counter-claimant,

and

TEXTRON AVIATION, INC.,

       Defendant.


       This civil case is set for trial commencing October, 19, 2020. Plaintiff Menard, Inc.

(“Menards”), asserts negligence claims against defendants Dallas Airmotive, Inc. (“DAI”)

and Textron Aviation, Inc., as well as a breach of contract claim against Textron, arising

out of engine overhaul work on two of Menards’ airplanes. In turn, defendant DAI asserts

counterclaims for tortious interference with contract and defamation based on Menards’

sending 119 letters to other businesses or individuals who own airplanes with similar jet

engines. The court held a Final Pretrial Conference (“FPTC”) on September 11, 2020, and

is set to continue the conference on October 15, 2020. Now, with the benefit of additional

briefing from the parties, the court issues the following opinion and order in advance of

that conference addressing reserved motions in limine, other motions, evidentiary

objections and jury instructions disputes.1



1
 The court will also take up the parties’ objections to their respective exhibits on October 15 and
will issue a separate order on their objections to deposition designations.
     Case: 3:18-cv-00844-wmc Document #: 307 Filed: 10/14/20 Page 2 of 15




                                          OPINION

I. Motions in Limine and other Motions

   A. Menards’ MIL No. 1: exclude evidence of DAI’s lost business damages (dkt.
      #156)

       As the court explained in its previous motion in limine order, DAI seeks to pursue

damages for lost business caused by Menards’ allegedly defamatory letter. Based on the

lack of evidence presented in response, the court granted Menards’ motion to exclude lost

business damages, but indicated DAI could make a further proffer at the FPTC that would

permit a jury to find causation. At the conference, DAI submitted a proffer based on

employees’ testimony that the circumstances surrounding the alleged lost contract with

third-party GRP were “highly unusual,” arguably permitting a reasonable jury to infer that

GRP declined DAI’s bid because of Menards’ letter. The court then invited the parties to

submit additional briefs on this issue.

       In response, Menards now contends that:        (1) this evidence is insufficient to

establish causation as a matter of law; (2) DAI failed to disclose this evidence timely as

required under Rule 26; and (3) if the court were to admit this testimony, then Menards

should be allowed to introduce previously excluded DAI business records suggesting that

the letter “did not influence [GRP’s] decision” to decline DAI’s bid. As for Menards’ first

objection, the court agrees that DAI’s proffered evidence in support of its lost business

claim is thin. Still, it nonetheless presents some basis for a reasonable jury to find that

DAI lost a GRP contract because of the allegedly defamatory letter. For this reason, this

“business practice” evidence is sufficient as a matter of law, and the jury must determine



                                             2
      Case: 3:18-cv-00844-wmc Document #: 307 Filed: 10/14/20 Page 3 of 15




whether that inference is reasonable from this testimony. As for the second objection, as

DAI explains in its response, its own employee, Mark Campbell, has already testified at his

deposition to the factual circumstances surrounding DAI’s business relationship with GRP.

Moreover, DAI timely disclosed its claim for economic damages. A more specific disclosure

of Campbell’s proffered testimony that DAI “customers do not just go quiet at that stage

with no explanation” was not required under Rule 26, at least absent some evidence that

Menards specifically asked about GRP’s silence and DAI failed to respond fairly and

honestly to that request.

       This leaves Menards’ third and final argument that it should be able to impeach

Campbell’s testimony by introducing DAI business records stating that “the Menard’s

letter did not influence [GRP’s] decision” to decline DAI’s bid. As this court previously

held, while the business records themselves fall within a hearsay exception, a statement

within those records attributed to someone at GRP, that the Menard’s letter did not

influence its decision not to do business with DAI, is still inadmissible hearsay, at least for

the truth of the matter asserted. At most, Menards may present this statement to impeach

Campbell or otherwise challenge his belief that GRP’s silence or rejection of DAI’s bid was

unusual.

       As such, the court will deny Menards’ MIL No. 1, allowing DAI to pursue an

economic loss claim and allow Menards to impeach DAI’s witness by means of its own

business records purporting to show the GRP’s rejection of the bid was not because of the

Menards’ letter.




                                              3
      Case: 3:18-cv-00844-wmc Document #: 307 Filed: 10/14/20 Page 4 of 15




    B. MIL No. 6: exclude evidence of $565,000 aircraft sale proposal to Menards
       (dkt. #163)

        After hearing argument at the September 11, 2020, conference, the court denied

this motion to exclude evidence of a $565,000 aircraft sale proposal to Menards, but

permitted Menards to submit a curative instruction, which it now has done. (Menards’

Suppl. Pretrial Br. (dkt. #280) 4.) Specifically, Menards proposes the following language:

              An injured party has a duty to use reasonable means under the
              circumstances to avoid or minimize its damages. However, if
              the effort, risk, sacrifice, or expense the injured person must
              incur to avoid or minimize the loss or injury is such that
              a reasonable person under the circumstances might decline
              to incur it, the injured party’s failure to act will not bar
              recovery of full damages. In determining the amount of
              damages to award Menards, you should consider whether
              Menards’s decision not to accept the $565,000 aircraft sale
              proposal was reasonable under the circumstances at th[at]
              time.

(Id. (citing Kuhlman, Inc. v. G. Heileman Brewing Co., 266 N.W.2d 382, 384 (Wis. 1978)).)

Since DAI has offered no objection to this propose instruction, the court agrees that the

instruction is appropriate and will include it in its instructions before the damages phase

of trial.



    C. MIL No. 9: exclude undisclosed expert witness and associated hearsay
       reports (dkt. #166)

        At the September 11 FPTC, the court continued to reserve on a portion of Menards’

MIL No. 9, which seeks to exclude DAI’s experts from referring to investigative reports by

a third-party, Ming Zhou, unless timely disclosed. In response, DAI directs the court to

its experts’ reliance on Zhou’s reports in each of their respective reports. Specifically, DAI

notes that Aaron Jones relied on Zhou’s finding that the bolts were made from Waspaloy,

                                              4
      Case: 3:18-cv-00844-wmc Document #: 307 Filed: 10/14/20 Page 5 of 15




a finding that he later addressed in describing the difference between Greek ascaloy and

Waspaloy, and also noted that he reviewed her report in Appendix A to his report. (DAI’s

Suppl. Br. (dkt. #289) 2 (citing Jones Rept. (dkt. #276) 5, 12, 15, App. A).) Expert Ian

Cheyne’s report also described the significance between the ascolay versus waspaloy

variation, though DAI stops short of directing the court to any reference to Zhou’s report.

(Id. (citing Cheyne Rept. (dkt. #277) 4, 6-7).)

       In its response, Menards argues that DAI’s proffer demonstrates that DAI’s experts,

and really only Jones, relied on the third finding in Zhou’s report -- that the bolts were

made with Waspaloy -- which is also a fact not in dispute. (Menards’ Resp. (dkt. #291)

6.) Critically, neither expert relied on any other findings in the Zhou report and, as

Menards points out, Jones affirmatively disagreed with the first two findings in Zhou’s

report. (Id. at 7-8.)

       Based on these supplemental submissions, the court concludes that at trial DAI’s

experts may only refer to the Zhou report to establish that the bolts at issue are made from

Wasapaloy, since this appears to be the only finding on which they “reasonably relied” on

the report for purposes of satisfying Rule 703. To the extent this fact is not in dispute, as

Menards represents, then there is no reason for DAI’s experts to mention the Zhou report.

Regardless, given Jones’ expressed disavowal of any reliance on Zhou’s first and second

conclusions, Jones may not testify to Zhou’s findings at trial.



   D. MIL No. 5: exclude processes that DAI undertook post-overhaul of the
      Menards’ engines (dkt. #180)

       Next, the court denied the portion of DAI’s MIL No. 5, which sought to exclude


                                             5
      Case: 3:18-cv-00844-wmc Document #: 307 Filed: 10/14/20 Page 6 of 15




proof of DAI processes adopted post-overhaul, but invited DAI to submit a curative

instruction, which it now has done. DAI submits two proposed instructions, one to provide

immediately after the evidence is admitted and the second to provide in closing

instructions.   (DAI’s Suppl. Br. (dkt. #290) 2.) While the court believes a curative

instruction should be given, the court will only give it once at the time the evidence is

admitted.

       With slight modifications to DAI’s proposed language, therefore, the court will

instruct the jury as follows at the relevant time:

                You have just heard evidence of certain of DAI’s overhaul
                processes that were adopted after it overhauled the two engines
                at issue in this case. You should not consider this evidence as
                proof that DAI was negligent in overhauling the engines at
                issue in this case. Rather, you may only consider this evidence
                for the limited purpose of assessing DAI’s belief that a defect
                in Pratt & Whitney’s bolts caused the bolts to break.

   E. DAI’s Motion to Call Two Witnesses via Video

       DAI requests that two of its employees, Mark Campbell and Felipe Torres, testify

via video, in light of Wisconsin’s high rate of COVID cases. (Dkt. #271.) Menards does

not oppose this request. (Dkt. #300.) The court will not only grant this motion, but

strongly encourages counsel to agree on any other witnesses that could appear by video

given the recent, disturbing uptick in such cases.

       In renewing its request as to Torres in a second motion (dkt. #299), DAI makes

three other requests: (1) to seal exhibits and testimony related to DAI’s revenues and

profits; (2) order the admission of expert data without publication to the jury; and (3)

allow the designation of certain exhibits in excess of 500 mb of data. As for the first


                                              6
     Case: 3:18-cv-00844-wmc Document #: 307 Filed: 10/14/20 Page 7 of 15




motion, DAI may renew its request in a post-trial motion if this evidence or testimony is

actually admitted at trial, with specific citations to the record and proposed, redacted

exhibits and transcripts. As for the latter two requests, the court will take up concerns

about the admission of specific exhibits in its review of the parties’ objections during the

October 15, 2020, conference. As such, this motion is granted as to Torres appearing at

trial via video, but denied without prejudice in all other respects.



II. DAI’s Amended Expert Narratives

       The court has reviewed DAI’s proposed amended expert narratives. (Dkt. #287.)

The court will delete the first sentence as to each, but otherwise will read them.



III. Modifications to Closing Instructions

   A. Negligence Claim against Textron

       Although recognizing at the September 11 FPTC that Textron should have raised

this argument in a motion for summary judgment, the court permitted Textron to brief

whether Menards can assert a negligence claim independent of its breach of contract claim.

In its brief, Textron argues that Menards does not have a negligence claim because there is

no duty independent of the parties’ contract. (Textron’s Suppl. Pretrial Br. (dkt. #282) 5-

6 (citing Jacobs v. Karis, 504 N.W.2d 353, 355 (Wis. Ct. App. 1993); Madison Newspapers,

Inc. v. Pinkerton’s Inc., 545 N.W.2d 843 (Wis. Ct. App. 1996)).) In other words, “[i]f

Menard had contracted with Dallas Airmotive directly or if Menard arranged the overhaul

work through a different entity, [Textron] would have no duty to ensure the work was




                                              7
     Case: 3:18-cv-00844-wmc Document #: 307 Filed: 10/14/20 Page 8 of 15




properly done.” (Id. (citing Dvorak v. Pluswood Wis., Inc., 358 N.W.2d 544, 545 (Wis. Ct.

App. 1984)).)

       In response, Menards directs the court to Insurance Company of North America v. Cease

Electric Inc., 2004 WI 139, 276 Wis. 2d 361, 688 N.W.2d 462 (“ICNA”), in which the

Wisconsin Supreme Court held that “the economic loss doctrine is inapplicable to claims

for the negligent provision of services,” as opposed to goods. Id. at ¶ 52 (emphasis added).

Menards also points out that the cases cited by Textron predate ICNA, and further argues

that separate from any contractual obligations, by agreeing to broker the engine repairs,

Textron assumed duties of ensuring that DAI: (1) was adequately informed as to how to

inspect diffuser bolts; (2) possessed sufficient information from Pratt & Whitney regarding

the premature failure of diffuser bolts; and (3) exercised its discretion to replace bolts.

(Menards’ Resp. (dkt. #291) 2-3.)

       Based on the holding in ICNA, the court agrees that the economic loss doctrine does

not bar Menards’ negligence claim against Textron. However, this still begs the question

as to whether Menards can maintain both contractual and negligence claims at trial (or has

to elect one or the other), as well as what obligations/duties Textron actually undertook

here with respect to DAI’s work.

       Indeed, Textron argues that if a negligence claim exists, Menards has not offered

any evidence in support of the scope of Textron’s duty or breach of that duty, and

specifically lacks any expert testimony as to “the standard of care [owed by] an entity that

arranges to have an engine overhaul performed by a third party,” much less as to what

information Textron failed to provide to DAI or steps it should have taken to ensure that


                                             8
      Case: 3:18-cv-00844-wmc Document #: 307 Filed: 10/14/20 Page 9 of 15




DAI appropriately exercised its discretion in reinserting used diffuser bolts.       (Textron

Suppl. Pretrial Br. (dkt. #282) 7-9.) Menards responds that expert testimony is not

required for “the jury to understand the relatively uncomplicated duties that Menards

alleges Textron breached,” and it has evidence that DAI was not adequately informed as

to the proper manner for inspecting bolts, did not possess updated information regarding

performance of diffuser bolts, and did not exercise any discretion in determining whether

to replace bolts. (Menards’ Resp. (dkt. #291) 4-5.)

       While the court agrees with Menards that expert testimony is not required, Menards

fails to present any basis -- absent the existence of the contractual relationship between

Textron and Menards -- for finding that Textron had an independent duty to ensure DAI

was adequately informed about how to inspect and replace diffuser bolts. While ICNA

held that the economic loss doctrine does not apply to service contracts like that at issue

here, Wisconsin law still recognizes that mere negligence in the performance of a contract

cannot by itself constitute a separate tort. See Landwehr v. Citizens Tr. Co., 110 Wis. 2d 716,

723, 329 N.W.2d 411, 414 (1983) (“[T]here must be a duty existing independently of the

performance of the contract for a cause of action in tort to exist.”); Miller v. Vonage Am.,

Inc., No. 14-CV-379, 2015 WL 59361, at *6 (E.D. Wis. Jan. 5, 2015) (discussing line of

cases, explaining that the Wisconsin Supreme Court “explicitly rejected the notion that

negligence in the performance of a contract can by itself constitute a separate tort,” and

further explaining that ICNA did not change that holding).

       Given that Menards has failed to identify any duty separate from Textron’s

performance under the contract, the court will not instruct the jury on a negligence claim


                                              9
     Case: 3:18-cv-00844-wmc Document #: 307 Filed: 10/14/20 Page 10 of 15




against Textron. As discussed below, this still leaves the question as to whether Menards’

breach of contract claim is anything other than derivative of DAI’s alleged failure to

properly service the engine. As such, it is not clear what independent question remains for

the jury as to any claim against Textron. The court will take this up with the parties during

tomorrow’s conference.



   B. Negligence Claim against Pratt & Whitney

       The court indicated during the September 11, 2020, conference that it would add

instructions about whether Pratt & Whitney was negligent and ask a corresponding

question on the special verdict. In response, DAI provided the court with an instruction,

requiring Menards to prove its negligence claim against Pratt & Whitney, which is silly.

Menards does not carry the burden to prove negligence as to non-party Pratt &Whitney.

Instead, if DAI wishes to argue that blame should fall on Pratt & Whitney as the engine

manufacturer (or at least some percentage of comparative negligence should), then the

burden falls on DAI to prove it. As such, while the court will instruct the jury that it may

assign some or all of the negligence to Pratt & Whitney, it will also instruct that the burden

is on DAI to prove it.



   C. Additional Language for Breach of Contract Claim against Textron

       At the September 11 FTPC, the court directed Menards and Textron to each

propose additional language describing the contract at issue in this case and also invited

other proposed edits. In response, Textron includes the language in the 2013 Service

Order, specifically:


                                             10
     Case: 3:18-cv-00844-wmc Document #: 307 Filed: 10/14/20 Page 11 of 15




             Cessna [now Textron Aviation Inc.], its employees and agents
             may operate the aircraft to test the maintenance performed.
             Cessna shall not be liable for any loss or damage to their
             aircraft or its contents resulting from causes beyond Cessna’s
             control.

             Cessna is not bound by the terms of any other document. The
             Terms of this document shall take precedence. Cessna’s failure
             to object to any other terms shall not be deemed to be a waiver.

             Prior to signing this document, customer shall notify Cessna in
             writing of all laws, regulation, and treatises, that customer
             understands to authorize customer to deduct taxes from
             customer’s payment to Cessna. Customer waives all arguments
             for deducting taxes from customer’s payment if customer fails
             to provide written notice to Cessna as required. Cessna does
             not agree to accept less than full payment from customer.

             Cessna warrants parts and labor for six months. As customers’
             sole remedy, Cessna will repair or replace parts and/or re-
             perform applicable portions of services if they are found
             defective in Cessna’s sole discretion. All implied warranties,
             including merchantability, fitness for a particular purpose, etc.,
             are specifically excluded from this limited warranty.

(Textron’s Suppl. Pretrial Br. (dkt. #282) 9-10.)

      Not surprisingly, Menards does not want this language in the instructions, arguing

that “the terms and conditions . . . do not actually cover what Menards purchased and

what Textron (through Dallas Airmotive) provided: overhaul services.” (Menards’ Resp.

(dkt. #291) 5.) Normally, the court would be inclined to stick to language from the 2013

Service Order, but Textron has never disputed that it undertook the obligation to provide

overhaul service of Menards’ engines, meaning that notwithstanding the language of the

Service Order, both sides appear to agree that the essential term was implied rather than




                                            11
        Case: 3:18-cv-00844-wmc Document #: 307 Filed: 10/14/20 Page 12 of 15




explicit.2 Again, the question remains whether there is anything for the jury to decide with

respect to Texron’s liability should it find that DAI was negligent in performing overhaul

services.

          While Menards punts on any language describing the parties’ contract, Menards

proposes two additions to the breach of contract instruction. First, Menards seeks to

include language that “[a] duty to perform under the contract includes defectively

performing as well as not performing at all.” (Menards’ Suppl. Pretrial Br. (dkt. #280) 2

(quoting Milwaukee Cold Storage v. York Corp., 37 N.W.2d 505 (Wis. 1958)).) Textron

offers no response to this addition, and, therefore, the court will include this language if it

is even necessary to submit this question to the jury.

          Second, Menards seeks to include the following language: “The act that Textron

delegated the performance of engine overhaul work to Dallas Airmotive does not remove

its responsibility regarding the proper performance of the overhaul. Textron is responsible

to Menards for a breach of contract if the engine overhauls were not properly performed.”

(Menards’ Suppl. Pretrial Br. (dkt. #280) 2 (citing Steel v. Pace Setter Motor Cars, Inc., 672

N.W.2d 141 (Wis. Ct. App. 2003)).) As for this addition, Textron agrees with the general

principal that one cannot avoid a breach of contract claim by delegating contractual duties,

but argues that its liability cannot simply rely on a finding that DAI was negligent. Here,

too, the court is left to puzzle why this should not be so, and will discuss this further

tomorrow.




2
    In particular, Textron has never relied on the warranty limitations in the Service Order.

                                                   12
     Case: 3:18-cv-00844-wmc Document #: 307 Filed: 10/14/20 Page 13 of 15




   D. Additional Language for Defamation Claim

       As for the defamation claim, Menards request that the court include the following

language: “A statement is false by implication if it implies a fact that is false.” (Menards’

Suppl. Pretrial Br. (dkt. #280) 3.) DAI objects to this proposed language on the basis that

it “(a) misstates the law; (b) is confusing and unintelligible; and (c) ignores DAI’s theory

of the case -- namely that the Menard Letter falsely implies DAI negligently serviced the

Menard engines at issue.” (DAI’s Resp. (dkt. #296) 4-5.)

       The court does not understand DAI’s objections. The language proposed by

Menards simply defines the previous sentence in the instruction, which states the first

element of the claim: “Menards made a false statement, which includes a statement that

is false by implication.” The addition of Menards’ proposed sentence does not change that

element or otherwise undermine a claim based on a statement that is false by implication.

While it may not be particularly helpful to the jury, DAI may argue from this language

that the letter is false by implication because it implies that DAI negligently services

Menards’ engines. As such, the court will include this proposed language.



   E. Applicability of Abuse of Privilege Instruction

       Menards mentioned at the September 11, 2020, conference that it believed the

abuse of privilege language should not be included because the judicial immunity privilege

is absolute. The court invited additional briefing on this argument, which Menards has

now provided. (Menards’ Suppl. Pretrial Br. (dkt. #280) 8-10.) In its brief, Menards

directs the court to various cases describing the judicial immunity privilege as “absolute,”

meaning that its application does not turn on the defendant’s motives.           (Id. (citing

                                             13
     Case: 3:18-cv-00844-wmc Document #: 307 Filed: 10/14/20 Page 14 of 15




Converters Equip. Corp. v. Condes Corp., 258 N.W.2d 712, 716 (Wis. 1977); Rady v. Lutz,

444 N.W.2d 58, 59 (Wis. Ct. App. 1989); Lathan v. Journal Co., 140 N.W.2d 417 (Wis.

1966); Zinda v. La. Pac. Corp., 440 N.W.2d 548, 552 (Wis. 1989)).)

       In response, DAI argues that whether the privilege is absolute is a question of law

for the court and requires that “[t]he statement maker and the recipient must be involved

and closely connected to the proceeding.” (DAI’s Resp. (dkt. #296) 4 (citing Rady, 44

N.W.2d at 60).) Here, DAI contends that the 191 recipients of the letter were not closely

connected to the proceeding.

       Both parties direct the court to Rady v. Lutz, 444 N.W.2d 58 (Wis. Ct. App. 1989),

in support of their respective positions.    In Rady, the Wisconsin Court of Appeals

concluded that a letter an attorney sent to a court administrator was subject to absolute

privilege. In so holding, the court explained “[w]hile this privilege embraces anything

relevant, it is not carte blanche to defame and slander with impunity during a judicial

proceeding. See Spoehr v. Mittelstadt, 34 Wis.2d 653, 150 N.W.2d 502 (1967). The

statement’s maker and the recipient must be involved in and closely connected to the

proceeding.” Id. at 60. Menards also directs the court to Converters Equip. Corp. v. Condes

Corp., 258 N.W.2d 712 (1977), in support of its position that the judicial immunity

privilege is absolute, but in that case the Wisconsin Supreme Court similarly explained

that “in every case in which this court has found a statement made preliminary to or during

the course of judicial or quasi-judicial proceedings to be absolutely privileged, both the

maker of the statement and the recipient were involved in and closely connected with the




                                            14
     Case: 3:18-cv-00844-wmc Document #: 307 Filed: 10/14/20 Page 15 of 15




proceedings.” Id. at 716.3

       Not only do these cases support a finding that any privilege is conditional given that

the recipients of the letters were not involved in (or at minimum, not “closely connected”

with) Menards’ negligence claim, but also these cases call into question whether the judicial

immunity privilege applies at all to the facts at issue in this case. As such, the court will

hear further argument from the parties on this issue during the October 15 conference.4



                                             ORDER

       IT IS ORDERED that:

       1) Menard, Inc.’s MIL No. 1 to exclude evidence of DAI’s lost business damages
          (dkt. #156) is DENIED.

       2) The reserved portion Menards’ MIL No. 9 to exclude undisclosed expert
          witness and associated hearsay reports (dkt. #166) is GRANTED.

       3) DAI’s motion to call Mark Campbell and Felipe Torres by video (dkt. #271) is
          GRANTED.

       4) DAI’s motion for miscellaneous relief (dkt. #298) is GRANTED IN PART
          AND DENIED WITHOUT PREJUDICE IN PART.

       Entered this 14th day of October, 2020.

                                               BY THE COURT:

                                              /s/
                                              __________________________________
                                              WILLIAM M. CONLEY
                                              District Judge



3
 The other cases cited by Menards simply state that the judicial immunity privilege is absolute,
without applying or otherwise discussing whether the privilege applied to the facts in those cases.

4
  In light of this, the court will also reserve on DAI’s proposed additions to the abuse of privilege
instruction.

                                                15
